Per Curiam. Petitioner, Todd Taylor, by his attorney, Henry C. Morris, has filed a motion for rule on the clerk. His attorney admits that he prematurely filed the notice of appeal in this cause and the mistake was on his part. Under our rules the notice of appeal was of no effect. Ark. R. App. P. 4.  We will treat petitioner’s motion as one for a belated appeal which we grant upon counsel’s admission of error. We direct that a copy of this opinion be forwarded to the Committee on Professional Conduct. Woods v. State, 316 Ark. 705, 873 S.W.2d 563 (1994).